DETAILED ACTION
	1.	This action is in response to the RCE filed on 6/1/21. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered.

Information Disclosure Statement
 	4.	An applicant' s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive. Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	7.	Claims 10, 12, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US 7202653) in view of Wieck et al. (US 20040263124) and Chien (US 20130278081).
Regarding claim 10: Pai discloses a surgical instrument control circuit, comprising (i.e. figure 2): 
 	a power assembly (i.e. battery) configured to provide a source voltage (i.e. Vbat); 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); and 
 	a first voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the first voltage regulator (i.e. 34) is configured to provide a first operation voltage (i.e. Vout2), wherein the first operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1);
 	a second voltage regulator (i.e. 36) coupled (i.e. electrically coupled) to the first voltage regulator (i.e. 34), wherein the second voltage regulator (i.e. 36) is configured to provide a second operational voltage (i.e. Vout3), wherein the second operational voltage (i.e. Vout3) is less than the first operational voltage (i.e. Vout2), and wherein the voltage boost convertor, the first voltage regulator, and the second voltage regulator are coupled (i.e. electrically coupled) in a daisy chain configuration (i.e. see figure 2), and 
 	the third voltage regulator (i.e. buck converter 42) is configured to generate a constant voltage (i.e. output of 42) for one or more critical circuit components (i.e. load), 
 	but does not specifically disclose where only the voltage boost converter is coupled directly to the power assembly; the one or more critical circuit components 
	Wieck et al. disclose a power system (i.e. figure 1) having where only the voltage boost converter (i.e. 12) is coupled directly to the power assembly (i.e. 32).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the system as disclose by Wieck et al. in order to maximize the efficiency of the power system. 
 	Chen discloses a voltage regulator (i.e. figure 1: 102) configured to generate a constant voltage for one or more critical circuit components (i.e. load processor system 108), wherein the one or more critical circuit components (i.e. 108) comprises a safety processor (i.e. processor that detecting motion of the inertial sensor) configured to monitor a state of an inertial sensor (i.e. inertial sensor), and wherein the safety processor (i.e. processor that detecting motion of the inertial sensor) transitions the control circuit between a sleep mode (i.e. reduce power state) and an operating mode (i.e. normal operation state) based on the monitored state of the inertial sensor (i.e. inertial sensor) (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process 
 	Regarding claim 16: Pai discloses the claimed invention except for the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts in order to operates the power converter more efficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 		Regarding claim 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the independent voltage regulator is configured to produce a voltage of 3.3V in order to operates the power converter more efficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21: Pai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein power is prevented from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode.
 	Chen discloses a voltage regulator (i.e. figure 1) having power is prevented (i.e. turn off switch 104 and disable the regulator 102 to prevent power supply from battery and regulator 102) from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 
 	Regarding claim 22: Pai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode.
(i.e. figure 1) having power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/
Primary Examiner, Art Unit 2838